DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6, 11, 14, and 19-20 are objected to because of the following informalities:  
Claim 11 line 1: “further comprising” should be changed to read “further comprising:”.
Claim 6 line 8: “another device” should be changed to read “another robot” because the subsequent dependent claims 12 and 14 recite “the another robot”.
Claim 14 line 2: “another robot” should be changed to read “the another robot”.
Claim 19 line 2: “distributed over the latching rotor” should be change to “distributed over the latching rotor of the first robot” to differentiate with the latching rotor of the second robot. 
Claim 20 lines 2-3: “distributed over the latching rotor” should be change to “distributed over the latching rotor of the second robot” to differentiate with the latching rotor of the second robot. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “wherein the step of rotating makes the latching permanent magnets of the latching rotor to change their spatial positions…” in lines 1-2. It does not appear that the latching rotor in the mentioned limitation is referring to the latching rotor of the first robot or the latching rotor of the second robot. Therefore, it is unclear whether the latching permanent magnets of the latching rotor of the first robot, the latching permanent magnets of the latching rotor of the second robot, or the latching permanent magnets of both latching rotors are rotating to change their spatial positions. Hence, this limitation renders the claim unclear and indefinite. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-2, 5, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jay Davey et al., “Emulating self-configurable robots – design of the SMORES system”, Intelligent Robots and Systems (IROS), 2012 IEEE/RSJ International Conference On Intelligent Robots and Systems, IEEE, 7 October 2012 (2012-10-07), pages 4464-4469, hereinafter Davey.
a.	Regarding claim 1, Davey teaches: 
A magnetic latching mechanism (Figs. 3 and 6) comprising: 
a servo-motor (Fig. 2, III. Mechanical Design, third paragraph of A. Module Actuation, “four identical gear motors”) configured to rotate an axle (Fig. 2, 9-tooth pinion gears); 
a latching rotor (Fig. 2, 48t spurs) attached to the axle and configured to rotate (Fig. 2, page 4465, III. Mechanical Design, third paragraph of A. Module Actuation, “This fifth gear spins about the DoF #3 axis (pans) when the two inner ”Pan and Tilt” spur gears are rotated in the opposite direction. When the two inner spur gears rotate in the same direction, the gear rotates (tilts) about DoF #4.”); and 
a pair of latching permanent magnets attached to the latching rotor (Figs. 3 and 6, every latching rotor/48t spur comprises two pairs of permanent magnets), wherein a north pole of a permanent magnet and a south pole of another permanent magnet of the pair are facing along a same direction (Figs. 3 and 6).

b.	Regarding claim 2, Davey further teaches a braking mechanism configured to stop a rotation of the latching rotor after a 90 degrees rotation (page 4467, second paragraph of IV. Electrical Design, “Angular position of the motors and the key drive is sensed using continuous rotation potentiometers.”; Fig. 6, page 4466, Col. 1 last paragraph “The eight permanent magnets that were holding the two modules together are twisted apart. This motion is shown in Fig. 6(c). After 90 degrees of rotation, the magnet poles repel each other and the exerted magnetic force can be used to push the detached module away.”). 

c.	Regarding claim 5, Davey further teaches:
a rotor mount directly attached to the axle (Fig. 4 illustrates a rotor mount shown in green and red colors that is directly attached to the axle/9pt pinion gear and the latching rotor/48t spurs), 
wherein the rotor mount attaches to the latching rotor (Fig. 4 illustrates a rotor mount shown in green and red colors that is directly attached to the axle/9pt pinion gear and 48t spurs, see also Figs. 3 and 6).

d.	Regarding claim 16, Davey further teaches:
A method for bonding and debonding a first robot with a second robot, the method comprising: 
providing the first and second robots at a given distance D (Fig. 3 shows two SMORES modules are located apart from each other by a distance); 
reducing the distance D between the first and second robots (page 4466, Col. 1 first paragraph “SMORES can also do this with its active connectors to effectively connect active docking ports to neighboring modules in arbitrary orientations, as long as the docking ports have aligned the docking axis to be parallel and coincident.” – connecting two SMORES modules reduces the distance between the two modules.); 
bonding the first robot with the second robot due to attraction magnetic forces developed between a magnetic latching mechanism of the first robot and a magnetic latching mechanism of the second robot (Fig. 3 page 4466, Col. 1 second paragraph, 2) Docking and Undocking Sequence “Docking two ports together requires that the north (red circles) and south (green circles) permanent magnets are aligned. This is shown in Fig. 3. The pattern orientation keeps two passive docking ports from accidentally docking to each other while on the self-assembly plane. Connecting SMORES modules in a head-to-tail fashion prevents passive ports being docked together if it is desirable that all connections remain actively disconnectable.”);   Attorney Docket No. 0338-246-3/2018-015-04 New U.S. National Stage of International Application No. PCT/1B2018/058342 Page 8 
rotating a latching rotor of the magnetic latching mechanism of the first robot relative to a latching rotor of the magnetic latching mechanism of the second robot to generate a repelling magnetic force (Fig. 6, page 4466, Col. 1 last paragraph “From this position, a module can undock from an attached module by rotating the respective DoF corresponding to the position of the docking key. The eight permanent magnets that were holding the two modules together are twisted apart. This motion is shown in Fig. 6(c). After 90 degrees of rotation, the magnet poles repel each other and the exerted magnetic force can be used to push the detached module away.”); and 
unbonding the first robot from the second robot (Fig. 6, page 4466, Col. 1 last paragraph “From this position, a module can undock from an attached module by rotating the respective DoF corresponding to the position of the docking key. The eight permanent magnets that were holding the two modules together are twisted apart. This motion is shown in Fig. 6(c). After 90 degrees of rotation, the magnet poles repel each other and the exerted magnetic force can be used to push the detached module away.”).

e.	Regarding claim 17, Davey further teaches: 
wherein latching permanent magnets of the latching rotor of the first robot are magnetically attracted by latching permanent magnets of the latching rotor of the second robot during the step of bonding (Fig. 3 page 4466, Col. 1 second paragraph, 2) Docking and Undocking Sequence “Docking two ports together requires that the north (red circles) and south (green circles) permanent magnets are aligned. This is shown in Fig. 3. The pattern orientation keeps two passive docking ports from accidentally docking to each other while on the self-assembly plane. Connecting SMORES modules in a head-to-tail fashion prevents passive ports being docked together if it is desirable that all connections remain actively disconnectable.”; page 4467, 3) Docking Connector Strength “The holding force in tension between two docked modules is provided only by the attractive force of the permanent magnets.) New U.S. National Stage of International Application No. PCT/1B2018/058342Page 8.

f.	Regarding claim 18, Davey further teaches:
wherein the step of rotating makes the latching permanent magnets of the latching rotor to change their spatial positions so that the latching permanent magnets of the latching rotor of the first robot repeal the latching permanent magnets of the latching rotor of the second robot during the step of unbonding (Fig. 6, page 4466, Col. 1 last paragraph “From this position, a module can undock from an attached module by rotating the respective DoF corresponding to the position of the docking key. The eight permanent magnets that were holding the two modules together are twisted apart. This motion is shown in Fig. 6(c). After 90 degrees of rotation, the magnet poles repel each other and the exerted magnetic force can be used to push the detached module away.”).

g.	Regarding claim 19, Davey further teaches:
wherein the latching permanent magnets of the latching rotor of the first robot are symmetrically distributed over the latching rotor (Figs. 3 and 6), which is rotated by a servo-motor (Fig. 2, page 4465, III. Mechanical Design, third paragraph of A. Module Actuation, “Here four identical gear motors with 9-tooth pinion gears drive four identical 48-tooth spur gears…This fifth gear spins about the DoF #3 axis (pans) when the two inner ”Pan and Tilt” spur gears are rotated in the opposite direction. When the two inner spur gears rotate in the same direction, the gear rotates (tilts) about DoF #4.”).

h.	Regarding claim 20, Davey further teaches:
wherein the latching permanent magnets of the latching rotor of the second robot are symmetrically distributed over the latching rotor, which is rotated by a servo-motor (Fig. 2, page 4465, III. Mechanical Design, third paragraph of A. Module Actuation, “Here four identical gear motors with 9-tooth pinion gears drive four identical 48-tooth spur gears…This fifth gear spins about the DoF #3 axis (pans) when the two inner ”Pan and Tilt” spur gears are rotated in the opposite direction. When the two inner spur gears rotate in the same direction, the gear rotates (tilts) about DoF #4.”), and the latching permanent magnets of the first robot have the same distribution as the latching permanent magnets of the second robot (Fig. 3 shows the latching permanent magnets are symmetrically distributed over the latching rotors of two SMORES modules).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4, 6-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Davey, in view of Bishop J et al., “Programmable Parts: A Demonstration of the Grammatical Approach to Self-Organization”, 2005 IEEE/RSJ International Conference On Intelligent Robots and Systems, 2 August 2005 (2005-08-02), IEEE, pages 2644-2651, hereinafter Bishop.
a.	Regarding claim 6, Davey teaches:
A robot (Fig. 1, “SMORES”) comprising: 
a frame (Fig. 1); 
a magnetic latching mechanism (Figs. 1, 2, 3, and 6); 
a processor that controls the magnetic latching mechanism (page 4467, IV. Electrical Design, second paragraph, “On-board processing is done by an MBED microcontroller that is based on the NXP LPC1768, with a 32-bit ARM Cortex-M3 core running at 96MHz. Five 298:1 gear reduced High Powered Micro Motors are driven with three TB6612FNG Dual Motor Drivers through PWM generated by the MBED. Angular position of the motors and the key drive is sensed using continuous rotation potentiometers. These are connected to analog inputs of the MBED and provide 5 degrees of positioning accuracy.”); and 
…
wherein the magnetic latching mechanism uses permanent magnets for bonding or unbonding to another device (Figs. 3 and 6, page 4466, 2) Docking and Undocking Sequence).
Davey fails to explicitly teach a power source for powering the processor and the magnetic latching mechanism.
However, in the same field of endeavor, Bishop teaches a power source for powering the processor and the magnetic latching mechanism (page 2, III. The Testbed, A. The Programmable Part second paragraph, “Each part is powered by a 200 mAh Li polymer battery, which remains charged for approximately 2 hours in situations where motors are not rotated more than once every 10 seconds.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Davey to include a power source for powering the processor and the magnetic latching mechanism, as taught by Bishop, since this feature is old and well known in the art. Such modification provides energy to the robot to perform docking/undocking operation.

b.	Regarding claim 4, Davey further teaches: 
a processor for controlling the servo-motor (page 4467, IV. Electrical Design, second paragraph, “On-board processing is done by an MBED microcontroller that is based on the NXP LPC1768, with a 32-bit ARM Cortex-M3 core running at 96MHz. Five 298:1 gear reduced High Powered Micro Motors are driven with three TB6612FNG Dual Motor Drivers through PWM generated by the MBED. Angular position of the motors and the key drive is sensed using continuous rotation potentiometers. These are connected to analog inputs of the MBED and provide 5 degrees of positioning accuracy.”). 
Davey fails to explicitly teach a power source for powering the processor and the magnetic latching mechanism.
However, in the same field of endeavor, Bishop teaches a power source for powering the processor and the magnetic latching mechanism (page 2, III. The Testbed, A. The Programmable Part second paragraph, “Each part is powered by a 200 mAh Li polymer battery, which remains charged for approximately 2 hours in situations where motors are not rotated more than once every 10 seconds.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Davey to include a power source for powering the processor and the magnetic latching mechanism, as taught by Bishop, since this feature is old and well known in the art. Such modification provides energy to the robot to perform docking/undocking operation.

c.	Regarding claim 7, Davey further teaches:
wherein the magnetic latching mechanism (Figs. 3 and 6) comprises: 
a servo-motor (Fig. 2, III. Mechanical Design, third paragraph of A. Module Actuation, “four identical gear motors”) configured to rotate an axle (Fig. 2, 9-tooth pinion gears); 
a latching rotor (Fig. 2, 48t spurs) attached to the axle and configured to rotate (Fig. 2, page 4465, III. Mechanical Design, third paragraph of A. Module Actuation, “This fifth gear spins about the DoF #3 axis (pans) when the two inner ”Pan and Tilt” spur gears are rotated in the opposite direction. When the two inner spur gears rotate in the same direction, the gear rotates (tilts) about DoF #4.”); and 
a pair of latching permanent magnets attached to the latching rotor (Figs. 3 and 6, every latching rotor/48t spur comprises two pairs of permanent magnets), 
wherein a north pole of a permanent magnet and a south pole of another permanent magnet of the pair are facing along a same direction (Figs. 3 and 6).

d.	Regarding claim 8, Davey further teaches a braking mechanism configured to stop a rotation of the latching rotor after a 90 degrees rotation (page 4467, second paragraph of IV. Electrical Design, “Angular position of the motors and the key drive is sensed using continuous rotation potentiometers.”; Fig. 6, page 4466, Col. 1 last paragraph “The eight permanent magnets that were holding the two modules together are twisted apart. This motion is shown in Fig. 6(c). After 90 degrees of rotation, the magnet poles repel each other and the exerted magnetic force can be used to push the detached module away.”). 

e.	Regarding claim 10, Davey further teaches:
a side face which is attached to the frame (Figs. 1 and 3 show the SMORES module have the frame have four side faces), the side face having a hole in which the latching rotor is located (Figs. 1 and 3). 

f.	Regarding claim 11, Davey fails to specifically teach a light emitting device attached to a side face.
However, Bishop teaches a light emitting device attached to a side face (Fig. 2, “IR transmitter” shown on the side face of the module for emitting infrared light.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Davey to include a light emitting device, e.g. an IR transmitter, as taught by Bishop. Such modification allows the robot to transmit signals and commands to other external electronic devices.

g.	Regarding claim 12, Davey further teaches alignment permanent magnets located on the side face and configured to align the side face with a corresponding mating face of the another robot (Figs. 3 and 6, page 4466, Col. 1 second paragraph, 2) Docking and Undocking Sequence “Docking two ports together requires that the north (red circles) and south (green circles) permanent magnets are aligned. This is shown in Fig. 3. The pattern orientation keeps two passive docking ports from accidentally docking to each other while on the self-assembly plane.”). 

h.	Regarding claim 13, Davey fails to specifically teach a light detecting sensor located on the side face and configured to detect light. 
However, Bishop teaches a light detecting sensor located on the side face and configured to detect light (Fig. 2, “IR receiver” located on the side face for receiving infrared light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Davey to include a light detecting sensor, e.g. an IR receiver, as taught by Bishop. Such modification allows the robot to receive signals and commands to other external electronic devices.

i.	Regarding claim 14, Davey fails to specifically teach wherein the processor uses the light emitting device and the light detecting sensor for communicating with another robot. 
However, Bishop teaches wherein the processor uses the light emitting device and the light detecting sensor for communicating with another robot (Fig. 2 “infrared communication”, page 2, III. The Testbed, A. The Programmable Part third paragraph, “The 3.6 MHz PIC microcontroller on each part coordinates IR communications between neighboring parts and controls the motors during detach events.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Davey to use a light detecting sensor, e.g. an IR receiver, and a light emitting device, e.g. IR transmitter, to communicate with another robot, as taught by Bishop. Such modification provides effective communication with another robot, specifically a high-speed transmission, simplicity and inexpensive technology, and low power requirement. 

k.	Regarding claim 15, Davey further teaches:
wherein the processor instructs the servo-motor to rotate the latching rotor by 90 degrees (Fig. 6, page 4466, last paragraph of Col. 1, “The eight permanent magnets that were holding the two modules together are twisted apart. This motion is shown in Fig. 6(c). After 90 degrees of rotation, the magnet poles repel each other and the exerted magnetic force can be used to push the detached module away.”). 

11.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davey, in view of Bishop, and further in view of Barbulescu et al. (US 2018/0195563 A1), hereinafter Barbulescu.
	a.	Regarding claim 3, Davey fails to specifically teach wherein the braking mechanism includes a tab and a stop break, and wherein the tab is attached only to the latching rotor. 
	However, Barbulescu teaches a braking mechanism includes a tab (Figs. 2 and 4, “tab 132”) and a stop break (Fig. 11, “brake core 110”, [0030] “Accordingly, when coil 112 of brake core 110 is energized and brake band 130 engages brake core 110, the resulting coupling of rotor 120 to brake core 110 effectively holds rotor 120 in a substantially fixed angular position.”; [0035] “In this configuration, brake core 110 is fixedly connected to housing 160 such that engagement of brake band 130 with brake core 110 causes brake band 130 to be held in a substantially fixed position, thereby stopping any rotation of rotor 120.”), and wherein the tab is attached only to a latching rotor (Fig. 2, [0023] “brake band 130 comprising one or more tabs 132 that extend radially outward from the ends of the split-ring shape of brake band 130 (i.e., at or near opposing sides of gap 131) towards rotor 120 for coupling with rotor 120.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Davey to include a tab that is attached only to the latching rotor and a stop break, as taught by Barbulescu. Such modification stops any rotation of the latching rotor. 

b.	Regarding claim 9, neither Davey nor Bishop specifically teaches wherein the braking mechanism includes a tab and a stop break, and wherein the tab is attached only to the latching rotor. 
	However, Barbulescu teaches a braking mechanism includes a tab (Figs. 2 and 4, “tab 132”) and a stop break (Fig. 11, “brake core 110”, [0030] “Accordingly, when coil 112 of brake core 110 is energized and brake band 130 engages brake core 110, the resulting coupling of rotor 120 to brake core 110 effectively holds rotor 120 in a substantially fixed angular position.”; [0035] “In this configuration, brake core 110 is fixedly connected to housing 160 such that engagement of brake band 130 with brake core 110 causes brake band 130 to be held in a substantially fixed position, thereby stopping any rotation of rotor 120.”), and wherein the tab is attached only to a latching rotor (Fig. 2, [0023] “brake band 130 comprising one or more tabs 132 that extend radially outward from the ends of the split-ring shape of brake band 130 (i.e., at or near opposing sides of gap 131) towards rotor 120 for coupling with rotor 120.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Davey, as modified by Bishop, to include a tab that is attached only to the latching rotor and a stop break, as taught by Barbulescu. Such modification ensures stopping of rotation of the latching rotor. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Rus et al. (US 2016/0325429 A1) – Modular Angular-Momentum Driven Magnetically Connected Robots

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664